Nici-iols, J.
In accordance with stipulation of counsel, certain merchandise covered by the foregoing protests consists of the second spools for spinning reels similar in all material respects to the merchandise the subject of United States v. Charles Garcia & Co., Inc. (48 CCPA 140, C.A.D. 780), which was held dutiable as entireties with the first spools and spinning reels, the claim of the plaintiff was sustained with respect to the merchandise indicated by the notations of the examiner on the invoice.